Citation Nr: 0919499	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  93-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

6.  Entitlement to service connection for degenerative joint 
disease of the right knee.

7.  Entitlement to service connection for degenerative joint 
disease of the left knee.

8.  Entitlement to a compensable evaluation for conversion 
disorder, prior to October 27, 2004.  

9.  Entitlement to a rating in excess of 50 percent for 
depressive disorder, not otherwise specified, with history of 
conversion reaction, from October 27, 2004.

10.  Entitlement to an increased rating for tinea pedis of 
both feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to January 
1945.  

This case has a rather involved procedural history.  By 
rating decision dated October 1992, the Regional Office (RO) 
denied the Veteran's claim for a compensable evaluation for 
conversion disorder.  This determination also denied the 
Veteran's attempt to reopen his claim for service connection 
for pes planus.  In a July 1995 decision, the Board of 
Veterans' Appeals (Board) denied the benefits sought by the 
Veteran.  He appealed the Board's determination to the United 
States Court of Appeals (now known as the United States Court 
of Appeals for Veterans Claims (Court).  In a September 1998 
decision, the Court affirmed the denial of the Veteran's 
application to reopen his claim for service connection for 
pes planus, but vacated the Veteran's decision denying a 
compensable evaluation for conversion reaction.  

In April 1999, the Board remanded the Veteran's claim for an 
increased rating for conversion disorder for additional 
development of the record and to ensure due process.  In an 
August 2000 decision, the Board again denied the claim.  By 
Order dated May 2001, the Court granted the Appellee's Motion 
for Remand and to Stay Further Proceedings, and vacated the 
Veteran's August 2000 determination.  In a July 2003 
decision, the Board again denied the claim for a compensable 
evaluation for conversion disorder.  By Order dated February 
2004, the Court granted a Joint Motion for Remand (JMR), and 
vacated the Board's July 2003 decision.  In August 2004, the 
Board remanded the claim to ensure due process.  

In a May 2005 decision, the Board denied the Veteran's claim 
for a compensable rating for conversion disorder.  An October 
2006 Court Order granted a JMR.  

In October 2004, the Veteran sought to reopen his claim for 
service connection for pes planus.  A March 2005 rating 
action concluded that new and material evidence had not been 
submitted and the claim for service connection for pes planus 
remained denied.  In addition, the RO denied the Veteran's 
claim for service connection for coronary artery disease, 
hypertension, gout, depression and degenerative joint disease 
of the lumbar spine and each knee.  Finally, the March 2005 
rating decision denied an increased rating for tinea pedis of 
both feet.  

In a June 2007 decision, the Board remanded all claims before 
it.  Based on the receipt of additional evidence, the RO, in 
a March 2009 rating action, recharacterized the Veteran's 
psychiatric disability as depressive disorder, not otherwise 
specified, with history of conversion reaction, and assigned 
a 50 percent evaluation for it, effective October 27, 2004.  
Accordingly, the Board concludes that the issue of service 
connection for depression is moot, and this decision is 
limited to the issues set forth above.

By rating action dated April 2000, the RO concluded that the 
Veteran was incompetent.  The following month, the appellant, 
his spouse, was named as his legal custodian.


FINDINGS OF FACT

1.  By decision of July 1995, the Board denied service 
connection for pes planus.

2.  The evidence added to the record since the July 1995 
determination does not provide a reasonable possibility of 
substantiating the claim for service connection for pes 
planus.

3.  The service treatment records are negative for complaints 
or findings relating to coronary artery disease, 
hypertension, gout or degenerative joint disease of the 
lumbar spine or each knee.

4.  The cardiovascular system was evaluated as normal and no 
musculoskeletal defects were reported on the separation 
examination in January 1945. 

5.  Coronary artery disease was initially documented many 
years after service, and there is no competent medical 
evidence to link it to service.

6.  Hypertension was first shown many years after service, 
and there is no competent medical evidence relating it to 
service.

7.  Gout was initially demonstrated many years after service, 
and there is no clinical evidence linking it to service.

8.  Arthritis of the lumbar spine was initially shown many 
years after service, and there is no competent medical 
evidence relating it to service.

9.  Degenerative joint disease of the right knee was first 
documented many years after service, and there is no 
competent medical evidence linking it to service.  

10.  Degenerative joint disease of he left knee was first 
documented many years after service, and there is no 
competent medical evidence linking it to service.  

11.  Prior to September 16, 2002, the Veteran's psychiatric 
disability did not result in any impairment of working 
ability or social functioning.  The Veteran was not on 
medication or receiving treatment for it. 

12.  The September 16, 2002 VA psychiatric examination 
established that the Veteran's depression was moderately 
severe.

13.  Tinea pedis of both feet does not involve more than 20 
to 40 percent of exposed areas affected.  




CONCLUSIONS OF LAW

1.  The July 1995 Board decision that denied service 
connection for pes planus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence received since the July 1995 
Board decision is not new and material to reopen the claim 
for service connection for pes planus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  Coronary artery disease was not incurred in or aggravated 
by active service; nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

5.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).

6.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

7.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

8.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

9.  The criteria for a compensable evaluation for depressive 
disorder, not otherwise specified, with history of conversion 
reaction disorder, prior to September 16, 2002, have not been 
met.  38 U.S.C.A 1155 (West 2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9402 (as in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Codes 9424, 9434 (2008).

10.  The criteria for a 50 percent rating for depressive 
disorder, not otherwise specified, with history of conversion 
reaction have been met, effective September 16, 2002.  38 
U.S.C.A 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2008).

11.  The criteria for a rating in excess of 30 percent for 
tinea pedis of both feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the appeal regarding the 
claim for an increased rating for a psychiatric disability 
arises from a rating decision that was issued prior to the 
enactment of the VCAA.  Thus, there is no error in the timing 
of the notice.

In a July 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection and a higher 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran 
that new and material evidence was needed to reopen the claim 
for service connection for pes planus, and provided notice to 
the appellant regarding the basis for the prior denial of 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment for his claimed condition, and the effect that the 
condition has on his employment and daily life.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  In 
addition, the letter advised the Veteran of the evidence 
needed to establish a disability rating and effective date 
for the claims on appeal.  The case was last readjudicated in 
March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, and the Veteran's testimony at a hearing 
at the RO.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she and the Veteran might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  A June 2008 letter included 
relevant diagnostic criteria for rating the Veteran's 
service-connected disabilities.  Thus, the Veteran and the 
appellant have been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material evidence 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for pes planus is the 
Board's July 1995 decision, which was subsequently upheld by 
the Court.  Therefore, the Board must review, in light of the 
applicable law, regulations, and Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will summarize 
the evidence that was of record pertaining to the claim for 
service connection for pes planus at the time of the July 
1995 Board decision and the evidence presented subsequently.  
The prior evidence of record is important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

Service connection for pes planus was most recently denied by 
the Board in July 1995.  The evidence of record at the time 
of that determination included the service treatment records, 
private and VA medical records, and the reports of VA 
examinations.  

The entrance examination in June 1944 revealed that the 
Veteran had non-symptomatic pes planus.  The service 
treatment records reveal that the Veteran was treated for 
pain in both feet from September to November 1944.  It was 
reported in October 1944 that an examination of the feet was 
essentially negative, except that the Veteran was very tense 
and complained of great pain over the metatarsals.  An X-ray 
of the feet the next month revealed findings of third degree 
pes planus.  The Veteran was re-examined in November 1944 and 
confirmed a previous opinion that there was no orthopedic 
disease.  It was indicated that it was a neuropsychiatric 
problem.  

The Veteran was hospitalized from November to December 1944.  
He reported that he had been having trouble with his feet for 
two months.  He complained of painful feet.  It was noted 
that he had been seen in the orthopedic clinic and discharged 
as having nothing more than a congenital flatfoot.  It was 
stated in December 1944 that, except for the extreme degree 
of pes planus, there seemed to be nothing wrong with the 
Veteran's feet.  The diagnosis on discharge was 
psychoneurosis, conversion hysteria, manifested by somatic 
complaints, unfounded on any organic basis.  On the 
separation examination in January 1945, pes planus, third 
degree was noted.  

On VA examination in March 1945, the Veteran complained of 
pain in both feet.  An examination demonstrated marked 
flattening of the longitudinal and transverse arch of both 
feet, with moderate evasion and rotation of both astraguli.  
The feet appeared to be rigid, but the examiner stated that 
an adequate examination was impossible since the Veteran 
jerked his foot away from the slightest touch.  The 
impressions were bilateral metatarsalgia, severe, and 
bilateral pes planus, symptomatic.  

A private physician reported in a July 1945 letter that he 
had observed the Veteran several times since March of that 
year, and that he had a severe condition manifested by tremor 
and paralysis of the legs.  The examiner stated that he felt 
it was caused by a central nervous system ailment.  The 
diagnosis was athetosis.

The Veteran was hospitalized by the VA from August to October 
1946.  It was noted that his feet remained in extreme 
dorsiflexion except when sodium amytal was administered.  

A private physician reported in December 1946 that the 
Veteran had bilateral traumatic flat feet, and that he had 
developed a serious psychoneurosis.

On VA psychiatric examination in February 1947, the examiner 
stated that the Veteran had bilateral flat feet of about a 
second degree, but there was no bulging, swelling or 
deformity.

A VA psychiatric examination in April 1949 revealed that the 
Veteran walked with an odd gait.  The diagnosis was 
conversion reaction, manifested by a tremor of the lower 
extremities and painful feet.

A VA Social Service Survey was conducted in September 1949.  
The Veteran's wife reported that the Veteran's feet were 
constantly sore, but that she had never seen a tremor in his 
legs.  A physician was interviewed and he suspected that the 
Veteran was malingering.  He related that the farther the 
Veteran got from the office, the more normal his gait became.

A private physician noted in June 1950 that the Veteran had 
apparent paresis of both legs.

VA outpatient treatment records dated in 1990 and 1991 do not 
show treatment for pes planus.

On VA psychiatric examination in April 1993, the Veteran 
indicated that he had reported that he had flat feet while in 
service.

In its July 1995 decision, the Board concluded that the 
evidence submitted since it originally denied service 
connection for pes planus in November 1951 was not new and 
material.  The Board determined that the evidence did not 
pertain to whether the Veteran's condition had its onset or 
was aggravated in service.  

The additional evidence includes private and VA medical 
records.  These records fail to show any treatment for pes 
planus.

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  Simply stated, there is 
no clinical evidence that establishes that the Veteran's 
preexisting pes planus increased in severity during service.  
Thus, the additional evidence does not raise a reasonable 
possibility that the veteran has pes planus that is related 
to service, when considered in conjunction with the record as 
a whole.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for pes planus is not reopened.

	II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease, hypertension or arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that service connection is warranted for 
coronary artery disease, hypertension, gout, and degenerative 
joint disease of the lumbar spine and each knee.  He argues 
that these disabilities had their onset in service or, with 
respect to coronary artery disease, hypertension and 
degenerative joint disease, were documented within one year 
of the Veteran's separation from service.  

The evidence supporting the Veteran's claim includes his 
statements and some medical records.  The Veteran was noted 
to have tachycardia when seen by a private physician in June 
1950.  A VA outpatient treatment note in May 1990 reveals 
that the Veteran had a history of chronic gout, 
osteoarthritis and arteriosclerotic cardiovascular disease.  
In November 1990, it was indicated that he was on various 
medications, including for gout, for more than 10 years.  
When hospitalized by the VA in August 1991, the past medical 
history included gout, hypertension and low back pain, 
secondary to degenerative joint disease.  An X-ray of the 
lumbar spine at a private facility in November 1994 showed 
severe degenerative changes.  X-rays of the knees by the VA 
in February 1995 disclosed degenerative arthritic changes.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  
Initially, the Board points out that the service treatment 
records are negative for complaints or findings pertaining to 
cardiovascular disease, hypertension, gout or arthritis of 
the lumbar spine or knees.  No musculoskeletal defects were 
noted on the discharge examination in January 1945, and a 
clinical evaluation of the cardiovascular system was normal.  
Blood pressure was 122/80, and a chest X-ray was normal.  

The Veteran submitted a claim for service connection in 
January 1945.  He only referred to having a "bad foot 
condition."

The Veteran was first examined by the VA in March 1945.  An 
examination of the cardiovascular system was normal, and 
blood pressure was 112/76.  There were no complaints or 
findings pertaining to gout or arthritis of the lumbar spine 
of the knees.  On VA general medical examination in June 
1947, the Veteran had no pertinent complaints.  An 
examination of the cardiovascular system showed regular 
rhythm.  There was no pathological murmur.  Blood pressure 
was 118/66.  No swelling or deformity of any joint was 
present.  

The Veteran was hospitalized by the VA from August to October 
1946.  An examination demonstrated that heart size was 
normal, and sounds were of good quality.  There was regular 
rhythm, and no murmur.  Blood pressure was 125/80.  The 
examiner noted that a general physical examination on 
admission was negative, except for a bizarre gait.  

During a VA psychiatric examination in March 1951, when asked 
by the examiner what his chief complaints or disabilities 
were, the Veteran referred only to his feet and legs, "just 
like it has always been."  

Although, as noted above, when hospitalized by the VA from 
April to July 1951, the Veteran complained of aching of his 
back since 1944, it is significant to point out that an X-ray 
of the spine was negative.  

The Veteran was again hospitalized by the VA in April 1997.  
It was indicated that he had had a pacemaker since 1980 as a 
result of possible heart block status following an inferior 
wall myocardial infarction in 1979.  

In sum, the evidence fails to establish that gout was present 
in service, or that cardiovascular disease, hypertension or 
arthritis of the lumbar spine or knees was documented during 
service or within one year thereafter.  It is significant to 
observe that on his initial application for VA compensation 
benefits, filed shortly after his discharge from service, the 
Veteran made no mention of any of these disabilities.  
Similarly, he did not have any complaints and there were no 
findings suggesting that such disabilities were present for 
many years after service.  While tachycardia was noted in 
1950, it was apparently associated with nervousness, and 
there was no clinical evidence of any cardiovascular 
pathology at that time.  

The only opinion in the record linking any of his current 
disabilities with service is the Veteran's, which does not 
constitute competent medical evidence.  In this regard, he is 
not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation, as the diagnosis 
or etiology of a disability is not a matter which is capable 
of lay observation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

The Board concludes that the medical findings of record, 
which fail to show coronary artery disease, hypertension, 
gout, or degenerative joint disease of the lumbar spine or 
each knee in service or for many years thereafter, are of 
greater probative value than the Veteran's unsupported 
allegations regarding the onset of these disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for each 
of these disabilities.  

	III.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A.  Psychiatric disability 

Factual background

The Board notes that service connection was initially granted 
for conversion hysteria in a May 1945 rating action.  A 
noncompensable evaluation had been in effect for many years 
when the RO confirmed that rating in October 1992.  In a 
March 2009 rating decision, the RO recharacterized the 
service-connected disability as depressive disorder, not 
otherwise specified, with history of conversion reaction, and 
assigned a 50 percent evaluation, effective October 27, 2004.  
This was the date of the Veteran's claim for service 
connection for depression.  Under the circumstances of this 
case, the Board will consider all symptoms of the psychiatric 
disability in assigning a rating.

The Veteran was afforded a psychiatric examination by the VA 
in April 1993.  An examination revealed that the Veteran was 
neatly groomed and dressed.  His speech was halting at times, 
and he appeared to have difficulty in finding words.  He lost 
focus two or three times during the examination.  His mood 
was somewhat depressed, but not dysphoric.  His affect was 
constricted.  He appeared to have some unusual beliefs about 
bodily functioning, and the examiner stated that this seemed 
quite peculiar given the Veteran's college degree.  The 
findings on a psychological test were consistent with the 
Veteran's known history of stroke and transient ischemic 
attacks.  The Veteran said he slept fairly well and he was 
not subject to crying spells.  He denied having any suicidal 
ideation, intent or plan.  There was no Axis I diagnosis.  
The Global Assessment of Functioning score was 70.  The 
examiner commented that the Veteran did not meet the 
diagnostic criteria for conversion disorder.  He noted that 
the Veteran said he and his family had a very positive 
relationship and that he had a fairly extensive network of 
social and friendship relationships.  While his mood was 
somewhat depressed, there did not seem to be enough evidence 
to diagnose any affective disorder.  

On VA psychiatric examination in November 1998, it was 
indicated that the Veteran was not receiving any psychiatric 
treatment and was not taking any psychiatric medications or 
receiving any counseling or psychotherapy.  A mental status 
evaluation disclosed that the Veteran was vague and possibly 
evasive.  He communicated without evidence of a speech 
disorder or impaired thought.  He denied experiencing odd or 
peculiar thoughts, hallucinations or delusions.  His affect 
was rather bland.  Aside from occasional experiences of the 
blues, he denied periods of clinical depression, states of 
anxiety or prolonged tension.  He tended to feel anxious and 
tense when frustrated with his inability to do things he used 
to be able to do.  He had not lost his temper or control of 
other emotional states.  He had some difficulty in word-
finding and memory.  The Veteran mentioned that he had had 
some minor strokes, and the examiner indicated that this and 
his arteriosclerotic condition could account for his minor 
cognitive difficulties.  He slept seven to eight hours daily.  
The diagnosis was conversion neurosis, by history, in 
remission for many years.  The Global Assessment of 
Functioning score was 70.  

The Veteran was again afforded a psychiatric examination by 
the VA in January 2000.  On mental status evaluation, the 
Veteran was neatly attired with good hygiene.  He related 
easily and well with the examiner.  No depression or anxiety 
was noted.  He demonstrated no organized delusional material 
or persecutory trends, hallucinatory trends, schizophrenic 
trends, depressive trends or ideas of grandiosity.  He had no 
obsessive thoughts or phobias.  He seemed to evidence certain 
curious ideas regarding his past electroconvulsive therapy, 
but he did not appear to be preoccupied or dwell on these.  
No suicidal or homicidal ideation was noted.  The Veteran was 
alert, but oriented in two spheres.  He demonstrated some 
confusion with mild problems with concentration.  He had 
significant deficits in memory, and retention and recall were 
compromised.  His insight and judgment were fair.  The 
Veteran stated that he took no psychotropic medication at 
that time.  The diagnosis was dementia, not otherwise 
specified.  The Global Assessment of Functioning score was 
60.  The examiner commented that no evidence of a conversion 
disorder was identified, nor was there evidence of a 
dysthymic disorder.  

Another VA psychiatric examination was conducted on September 
16, 2002.  The Veteran stated he felt very, very low, and 
that he did not have the energy or the desire to do things.  
On mental status evaluation, the Veteran was neat and clean.  
He related quite well with the examiner.  He was coherent and 
relevant.  His affect was blunted, and he had no difficulty 
with his thought process.  There were no audio and visual 
hallucinations or organized delusions.  He presented with 
vegetative symptoms of depression with very low energy, 
ambition or motivation to do anything.  He denied crying and 
suicidal ideation.  The Veteran said his depression was 7-
8/10.  A mini mental status examination signified a mild 
cognitive impairment.  The diagnoses were conversion 
disorder, by history, in remission since 1993; dementia, 
mild, by history; and depression, moderately severe.  The 
Global Assessment of Functioning score was 60.  

VA outpatient treatment records dated from 2003 to 2008 have 
been associated with the claims folder.  The Veteran was seen 
in January 2003, and reported that he was depressed, had low 
energy and anxiety.  On examination, he was alert and 
oriented times three.  He was neatly dressed with good 
hygiene.  His behavior was normal, and his concentration was 
intact.  He denied audio and visual hallucinations, or 
thoughts or plans to harm himself or others.  His mood was 
depressed and anxious.  His insight and judgment were fair.  
The assessment was anxiety disorder, not otherwise specified.  
It was indicated that the Veteran had mild symptoms.  

The Veteran was seen in the mental health clinic in April 
2003.  He stated that he had not seen a psychiatrist or taken 
psychiatric medications for a number of years.  On mental 
status evaluation, he was alert and oriented times three.  
His mood was depressed and his affect was tearful at times 
describing his concern about his declining health.  His 
thoughts were coherent, but he had some trouble remembering 
some of the factual historical questions.  He was distressed 
when he could not remember things.  There were no signs of a 
psychotic process, and he denied ever having psychotic 
symptoms.  There was no suicidal or homicidal ideation.  His 
insight and judgment were fair.  The diagnosis was depressive 
disorder, not otherwise specified.  The Global Assessment of 
Functioning score was 40-45.  

The Veteran continued to be seen periodically at the mental 
health clinic.  In July 2003, he noted that he had been 
depressed for about one year, since starting on medication 
for prostate cancer.  He added that he had been depressed for 
more than one year, but that it got worse with the 
medications.  He said his mood was pretty down, and he was 
only sleeping four to five hours a night.  On mental status 
evaluation, the Veteran was alert and oriented times three.  
His mood was less depressed, and his affect was appropriate 
to content.  His speech and thoughts were logical and 
coherent, without signs of an underlying thought disorder.  
He denied all psychotic symptoms, including auditory 
hallucinations, paranoid ideation and ideas of reference.  He 
denied suicidal or homicidal ideation.  His insight and 
judgment were adequate, and his cognition and sensorium were 
intact.  The diagnosis was depressive disorder, not otherwise 
specified.  The Global Assessment of Functioning score was 
60.  

The Veteran contacted the VA clinic by telephone in January 
2005, and reported hallucinations.  About two weeks later, it 
was indicated that the hallucinations had resolved on a 
reduced dosage of medication.  In June 2005, he stated that 
he felt down.  He was alert and oriented times three.  His 
mood was mildly depressed, talking about the things he cannot 
do any longer.  His affect was appropriate to content.  His 
speech and thoughts were logical and coherent, without signs 
of an underlying thought disorder.  He denied all psychotic 
symptoms, as well as suicidal or homicidal ideation.  His 
insight and judgment were adequate.  The diagnosis was 
depressive disorder, not otherwise specified.  A Global 
Assessment of Functioning score of 55 was assigned.  
Additional records reflect Global Assessment of Functioning 
scores ranging from 45 to 50.

The Veteran was afforded a VA psychiatric examination in 
October 2008.  It was noted that he was living in a nursing 
home.  According to his daughter, who accompanied him to the 
examination, the Veteran was very social and outgoing in the 
nursing home.  The Veteran asserted that he lacked 
contentment with his life, and described his mood as 
chronically anxious, stating that he worried about 
everything.  He said he had been hearing songs in his head 
about the future.  He claimed he had nightmares due to his 
worries.  He indicated that his energy level was low.  On 
mental status evaluation, he was appropriately dressed and 
groomed.  He became confused at several points and his 
responses were occasionally illogical or irrelevant.  
Delusions and hallucinations appeared to be present.  His 
memory for remote events appeared largely intact, but he 
required his daughter's assistance for his recent history.  
His mood and affect varied appropriately with the content of 
the discussion.  He appropriately expressed sadness about the 
loss of physical and cognitive functioning.  The examiner 
stated that the Veteran experienced distress due to 
functional interference from many medical problems.  His 
psychiatric symptoms included depressed mood, reduced 
appetite feelings of worthlessness, hallucinations and 
delusions.  The diagnoses were depression, not otherwise 
specified, conversion disorder, by history, and vascular 
dementia.  The Global Assessment of Functioning score was 65, 
and the examiner indicated that it was due only to the 
diagnosis of depression and did not take account of the 
Veteran's dementia.  She added that the Veteran did not 
experience impaired functioning due to the conversion 
disorder.  

Another VA psychiatric examination was conducted in January 
2009.  The Veteran reported that he was treated for his 
psychiatric disability about three to four times a year.  On 
mental status evaluation, his range of affect was broad and 
appropriate.   Eye contact was excellent.  His speech was 
coherent, relevant and goal-oriented.  There were occasions 
when the Veteran's thinking appeared to be delusional.  He 
said he felt nervous and that he worried much of the time.  
He added that he was depressed virtually all the time, 
indicating that it was hard to accept that he cannot do most 
of the things he would like to do.  The Veteran also related 
that he had difficulty concentrating and remembering new 
information or recent events.  He was alert and oriented in 
all spheres.  Judgment and reliability were within normal 
limits.  The diagnoses were dementia and depressive disorder, 
not otherwise specified.  The Global Assessment of 
Functioning score was 65.  The examiner noted that the Global 
Assessment of Functioning score related only to the Veteran's 
depressive disorder, not otherwise specified.  He stated that 
a review of the medical records and claims folder suggested 
that the Veteran's conversion reaction had been in remission 
for many years.  

Analysis

During the course of the appeal, the criteria for rating 
mental disorders changed.  Where a law or regulation changes 
during the pendency of an appeal, if application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

Prior to November 7, 1996, a conversion disorder was rated 
pursuant to the following criteria:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior.  Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.

        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                     

38 C.F.R. § 4.132, Diagnostic Code 9402 (as in effect prior 
to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was amended.   The pertinent provision read as 
follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence); spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9424, 9433 (2008).  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), 
page 32].  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or where there 
is major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See DSM-IV; see 
also 38 C.F.R. §§ 4.125, 4.126 (2008).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The initial question is whether a compensable evaluation is 
warranted for the Veteran's service-connected psychiatric 
disability, prior to October 27, 2004.  

The VA psychiatric examinations conducted in April 1993, 
November 1998, and January 2000 all demonstrate that the 
Veteran's conversion disorder was in complete remission.  
Following the April 1993 examination, the examiner observed 
that the Veteran had positive social relationship.  Although 
his mood was somewhat depressed, it was not to a sufficient 
degree to warrant a diagnosis of an affective disorder.  The 
Global Assessment of Functioning score was 70.  Similarly, 
the January 2000 VA psychiatric examination revealed no 
evidence of a conversion disorder or a dysthymic disorder.  

However, the Board concludes that the findings recorded on 
the VA psychiatric examination conducted on September 16, 
2002 establish that the Veteran's psychiatric disability had 
increased in severity.  The Board finds, therefore, that a 
compensable evaluation for the Veteran's service-connected 
psychiatric disability is not warranted prior to the date of 
this examination.  In this regard, the Board notes that the 
mental status evaluation showed that his affect was blunted 
and he had symptoms of depression with no energy, ambition or 
motivation.  He also described middle insomnia.  The examiner 
diagnosed depression, and indicated that it was moderately 
severe.  The examiner assigned a Global Assessment of 
Functioning score of 60.  

Resolving the benefit of the doubt in the Veteran's favor, 
the Board is of the opinion that a 50 percent evaluation is 
warranted from September 16, 2002.  There is no basis, 
however, for a higher rating, either prior to that date, or 
subsequently.  In this regard, the Board emphasizes that 
there is no clinical evidence of panic attacks, suicidal 
ideation, near continuous depression or neglect of personal 
appearance and hygiene as to warrant a 70 percent rating.  

B.  Tinea pedis 

Dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (DC 7800), as scars (DC's 7801, 7802, 
7803, 7804, or 7805), or dermatitis (DC 7806), depending upon 
the predominant disability.  Diagnostic Code 7813.

A 60 percent evaluation may be assigned for dermatitis or 
eczema when there is more than 40 percent of exposed areas 
affected or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent evaluation may 
be assigned when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
DC's7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Diagnostic Code 7806.

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
veteran's claim was pending before October, 28, 2008, the 
claim will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See id.

Outpatient treatment records from the VA podiatry clinic 
disclose that the Veteran's nail plates are mycotic in 
appearance.  The nails were frequently debrided.  A January 
2005 VA examination of the skin revealed no active tinea.  It 
was noted that the Veteran's daughter reported that he had 
experienced his last eruption two years prior to the 
examination.  An examination revealed that the interdigital 
area were dry and appeared normal.  There was no eruption.  
Tinea unguium of the large toenails was present.  The 
impression was chronic dermatophytosis of the feet, stable.  

A recurrent interdigital maceration was noted in August 2005, 
and the Veteran had mild excoriation between the toes in 
February 2006.  He had a callus in February 2008.

The Veteran was most recently afforded an examination of the 
skin by the VA in February 2009.  It was reported that he 
used and ointment twice daily, and that he also soaked his 
feet.  The examiner observed that all visits to the podiatry 
clinic for the previous six years mainly documented 
debridement of nails and debridement of the feet.  An 
examination showed that the Veteran's skin of the feet was 
shiny and mildly atrophic.  There was thickening of the 
toenails.  There was no maceration between the digits, and no 
active signs of infection.  The examiner commented that the 
Veteran's toenails continued to be infected and that there 
were signs of atrophy of the feet.  

The evidence fails to establish that the Veteran's tinea 
pedis involves more than 20 to 40 percent of the entire body, 
or 20 to 40 percent of exposed areas affected.  The only 
evidence supporting the claim consists of the appellant's 
statements regarding the severity of the Veteran's skin 
condition.  The Board concludes that the medical findings on 
examination are of greater probative value than such 
allegations.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for tinea pedis of both feet.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims regarding new and material evidence, 
service connection and the claim for an increased rating for 
tinea pedis of both feet, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for pes planus, the 
appeal is denied.

Service connection for coronary artery disease, hypertension, 
gout, and for degenerative joint disease of the lumbar spine, 
degenerative joint disease of the right knee and degenerative 
joint disease of the left knee is denied.

A compensable evaluation for depressive disorder, not 
otherwise specified, with history of conversion reaction, 
prior to September 16, 2002, is denied.

A rating of 50 percent for depressive disorder, not otherwise 
specified, with history of conversion reaction, is granted, 
effective September 16, 2002, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.  

A rating in excess of 30 percent for tinea pedis of both feet 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


